Citation Nr: 0940693	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-36 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appealed the Board's July 2008 decision denying 
the Veteran's claims of entitlement to service connection for 
PTSD and a lower back disability to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2009, the 
Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Vacate the July 2008 Board decision, in part, and 
to Remand the portion of the July 2008 decision that denied 
the Veteran's claims of entitlement to service connection for 
PTSD and a low back disability.  In a June 2009 Order, the 
Court granted the motion, vacated the portion of the Board's 
July 2008 decision that denied entitlement to service 
connection for PTSD and a lower back disability, and remanded 
the matter to the Board for action consistent with the Joint 
Motion.  The Veteran did not appeal the remaining portion of 
the Board's decision and it was left intact.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the May 2009 Joint Motion for Remand, the parties agreed 
that a remand was required to meet VA's duty to assist the 
Veteran under 38 U.S.C.A. § 5103A and its implementing 
regulation, 38 C.F.R. § 3.159(c) regarding the Veteran's 
service connection claim for PTSD.  The record shows that the 
RO did not attempt to verify the Veteran's alleged stressors.  
The parties emphasized that although the Board determined 
that it was not possible to verify the alleged stressors 
because the Veteran did not provide specific dates or 
locations of the alleged stressor, the April 2003 letter 
requesting information from the Veteran did not specifically 
request him to provide the dates and locations of the alleged 
stressors.  Accordingly, the RO should send a letter to the 
Veteran to elicit more specific details of his alleged 
stressors, including the location of the alleged incident, 
date of the incident within a two-month period and unit 
assignment.  If the Veteran responds with the requisite 
specificity, the RO should attempt to verify the alleged 
stressors.

With respect to the service connection claim for a low back 
disability, the Board finds that further development is 
necessary before the Board can adjudicate this issue.  The 
Veteran contends that his low back disabilities are related 
to a motor vehicle accident in service, as well as, an 
incident where a tripod jack crushed his hand and caused him 
back pain.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  39 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of record reveals that the Veteran has 
a current diagnosis of multilevel degenerative disc disease, 
multilevel disk derangement, partial lumbarization of S1, 
moderate dextroscoliosis and myoclonic jerking.  The 
Veteran's service treatment records do not show any 
complaints of or treatment for back pain.  Nevertheless, the 
Veteran testified to pain in service and continuity of 
symptomatology since service.  In addition, a June 2002 VA 
neurological treatment record reveals that the physician 
provided the opinion that the Veteran's history of a spinal 
injury from a motor vehicle accident during military service 
could have caused his myoclonus.  Based on the foregoing, the 
Board concludes that a VA medical examination and opinion is 
necessary in order to decide the Veteran's claim.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should elicit from the Veteran 
more detailed information regarding his 
claimed in-service stressors to include 
a description of the stressful 
incident, the location of the incident, 
date of the incident within a two-month 
period, unit assignment and names of 
other parties involved.

2.	Thereafter, if the Veteran provides the 
requisite specificity of his alleged 
stressor(s), the RO should attempt to 
verify the alleged stressors through 
unit records or other appropriate means 
of verification.

3.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
back disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability) 
etiologically related to active 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for PTSD and a low back 
disability based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



